 1   Daniel C. Fleming, Esq. (SBN 314283)
     WONG FLEMING, P.C.                                                          JS-6
 2   821 Alexander Road, Suite 200
 3   Princeton, NJ 08540
     Telephone: (609) 951-9520
 4   Facsimile: (609) 951-0270
     Email: dfleming@wongfleming.com
 5   Attorneys for Plaintiff Harley-Davidson Credit Corporation
 6
                                 UNITED STATES DISTRICT COURT
 7
                                CENTRAL DISTRICT OF CALIFORNIA
 8
                                            (Southern Division)
 9
      HARLEY-DAVIDSON CREDIT
10
      CORPORATION,                                     Case No. 8:18-cv-00680-DOC-KS
11
                                          Plaintiff,
12
                           v.
13
      JETSET AIRLINE, LLC and DAVID J.
14
      STORSTAD,
15

16
                                      Defendants.
17

18
                                    STIPULATED CONSENT JUDGMENT
19
            THIS MATTER having been opened to the Court by Harley-Davidson Credit Corporation
20

21   (“HDCC”) on April 23, 2018 against Jetset Airline, LLC (“Jetset”) and David J. Storstad (“Mr.

22   Storstad”) (collectively, “Defendants”) alleging that Jetset breached their contract for failing to
23   adhere to the terms of the Promissory Note and the Aircraft Security Agreement, all of which were
24
     executed between the parties on March 14, 2006, and against Defendant Mr. Storstad for failing to
25
     adhere to the terms of a Guaranty,
26
            NOW, THEREFORE, and upon the consent of the parties, by their attorneys, it is hereby
27

28   ORDERED, ADJUDGED AND DECREED:
                                                        1
                                      STIPULATED CONSENT JUDGMENT
                                          [NO. 8:18-V-00680-DOC-KS]
 1          IT IS THEREFORE ORDERED that Judgment in the sum of Eight Hundred Ninety-Nine
 2   Thousand, Three Hundred Forty-One Dollars and Ninety-One Cents ($899,341.91), consisting of
 3
     Eight Hundred Thirteen Thousand, Five Hundred Sixty-Seven Dollars and Forty-One Cents
 4
     ($813,567.41) due and owing on the Promissory Note, plus Fifty-Three Thousand, Seven Hundred
 5
     Fifty-Two Dollars and Twenty-Nine Cents ($53,752.29) in interest on the Promissory Note and
 6

 7   plus Thirty-Two Thousand, Twenty-Two Dollars and Twenty-One Cents ($32,022.21) in attorneys’

 8   fees and expenses shall be entered in favor of Harley-Davidson Credit Corporation and against

 9   Defendants Jetset Airline, LLC and David J. Storstad, jointly and severally.
10

11
     Jetset Airline LLC                                  Harley-Davidson Credit Corporation
12

13   By:/s/David J. Storstad                             By:/s/ Al Ely
     Name: David J. Storstad                             Name: Al Ely
14   Title: Member                                       Title: Vice President

15

16   /s/David J. Storstad
     David J. Storstad
17

18

19   /s/ Anerio V. Altman                                /s/ Daniel C. Fleming
     Anerio V. Altman, Esq.                              Daniel C. Fleming, Esq.
20   Lake Forest Bankruptcy                              Wong Fleming, P.C.
     23151 Moulton Parkway, Suite 131                    821 Alexander Road, Suite 200
21   Laguna Hills, CA 92653                              Princeton, New Jersey 08540
     Phone: (949) 218-2002                               Phone: (609) 951-9520
22   Attorney for Defendants Jetset                      Fax: (609) 951-0270
     Airline LLC and David J.                            Attorneys for Plaintiff Harley-
23   Storstad                                            Davidson Credit Corporation

24

25   SO ORDERED this 19th day of April, 2019.

26

27                                        ____________________________________
                                          The Honorable David O. Carter
28                                        United States District Judge
                                                      2
                                      STIPULATED CONSENT JUDGMENT
                                          [NO. 8:18-V-00680-DOC-KS]
